
	
		I
		111th CONGRESS
		1st Session
		H. R. 3515
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Sherman (for
			 himself, Mr. Manzullo, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To make improvements in the electronic filing of export
		  data, to strengthen enforcement authorities with respect to the Export
		  Administration Regulations, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Export Control Improvements
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improvements in Electronic Filing of Export
				Data
					Sec. 101. Short title.
					Sec. 102. Conferences; registration for filers; notifications;
				fees.
					Sec. 103. Definitions.
					Sec. 104. Conforming amendments.
					Sec. 105. Authorization of appropriations.
					Title II—Export Enforcement Enhancement
					Sec. 201. Short title.
					Subtitle A—Enforcement of Export Administration
				Regulations
					Sec. 211. Declaration of policy.
					Sec. 212. Enforcement.
					Sec. 213. Authorization of appropriations.
					Sec. 214. Definitions.
					Subtitle B—Prevention of Transfer of Sensitive Items to
				Countries of Concern
					Sec. 221. Identification of locations of concern with respect
				to transshipment, reexportation, or diversion of certain items to
				Iran.
					Sec. 222. Destinations of Possible Diversion Concern and
				Destinations of Diversion Concern.
					Sec. 223. Report on expanding diversion concern system to
				countries other than Iran.
					Sec. 224. Annual report on transfers of militarily sensitive
				technology to countries and entities of concern.
					Sec. 225. Definitions.
				
			IImprovements in
			 Electronic Filing of Export Data
			101.Short
			 titleThis title may be cited
			 as the Securing Exports Through
			 Coordination and Technology Act.
			102.Conferences;
			 registration for filers; notifications; feesChapter 9 of title 13, United States Code,
			 is amended—
				(1)by redesignating
			 sections 302 through 307 as sections 306 through 311, respectively; and
				(2)by inserting after
			 section 301 the following new sections:
					
						302.Conferences and
				seminars
							(a)Mandatory
				conference participationThe
				Secretary shall work with the Secretary of State, the Secretary of Defense, the
				Secretary of Homeland Security, and the Secretary of the Treasury to ensure
				that appropriate personnel of each of their respective departments and agencies
				that are involved in the regulation of exports or the enforcement of such
				regulation are made available, subject to the availability of such personnel,
				to participate in fora the purpose of which is to educate exporters about laws
				and regulations of the United States governing exports and about the Automated
				Export System in particular, including through seminars, educational or
				training meetings, exhibitions, symposiums, and other similar meetings.
							(b)Authority To
				collect feesThe Secretary
				may collect fees from any individual or other person attending or participating
				in any forum described in subsection (a) that is conducted by, or jointly with,
				the Department of Commerce. The Secretary may use contractors to collect such
				fees. Fees under this subsection may be collected in advance of the
				forum.
							(c)Disposition of
				collected feesAmounts
				collected under subsection (b) shall be used to pay all or part of the cost of
				fora described in subsection (a), and shall be credited to the account from
				which the costs of such fora have been paid or will be paid.
							(d)Budget for
				participating agenciesIn the case of any agency that does not
				have the available funds to participate in a forum under subsection (a), the
				Secretary shall make such sums available, from fees collected under subsection
				(b), as are necessary to allow such participation by the agency.
							(e)Availability of
				materials to the publicThe Secretary shall make available to the
				public, including through its public website, relevant materials provided for
				the fora held under subsection (a).
							303.Automated
				Export System registrations for filers
							(a)Registrations
								(1)In
				generalThe Secretary may
				establish a registration program for agents to file information in the
				Automated Export System on behalf of the United States principal party in
				interest or the foreign principal party in interest. Such registration program
				may include authorization for individuals to file as well as any corporation,
				association, or partnership that is organized under the laws of the United
				States or of any State, the District of Columbia, or any commonwealth,
				territory, or possession of the United States.
								(2)Qualifications
				for individualsThe Secretary
				may establish qualification requirements for an individual seeking to register
				under the program, except that an individual may be so registered only if the
				individual is a United States citizen, an alien lawfully admitted for permanent
				residence to the United States, or a national of the United States (in the case
				of a resident of a territory or possession of the United States). In assessing
				the qualification of an applicant for registration, the Secretary may conduct
				an examination to determine the applicant’s knowledge of the Automated Export
				System and laws, regulations, and procedures related to the export of goods
				from the United States, and may require participation in a continuing education
				program on a periodic basis. The Secretary may also obtain information to
				determine an applicant’s fitness and character to act as an Automated Export
				System filer. An individual who meets the requirements for registration under
				this paragraph shall be issued an Automated Export System registration.
								(3)Qualifications
				for corporations and other business entities
									(A)RequirementsA corporation, association, or partnership
				may be registered under this subsection only if at least one official of the
				corporation or association who is designated by the corporation or association,
				or one member of the partnership, who is authorized to act on behalf of the
				corporation, association, or partnership, as the case may be—
										(i)holds a valid
				Automated Export System registration under paragraph (2);
										(ii)is
				responsible for the supervision and control of filing Shipper’s Export
				Declaration information in the Automated Export System; and
										(iii)is a United
				States citizen, an alien lawfully admitted for permanent residence to the
				United States, or a national of the United States (in the case of a resident of
				a territory or possession of the United States).
										(B)Additional
				registration requirementsThe Secretary may establish such other
				registration requirements for corporations, associations, and partnerships as
				the Secretary considers appropriate. A corporation, association, or partnership
				that meets the requirements for registration under this paragraph shall be
				issued an Automated Export System registration.
									(4)Federal Maritime
				Commission licensesAn ocean
				transportation intermediary (OTI) license issued by the Federal Maritime
				Commission may be used to satisfy the initial qualification requirements of the
				registration program under this subsection, if the Federal Maritime Commission
				maintains sufficient requirements with respect to such license, as determined
				by the Secretary.
								(5)Lapse of
				registrationRegistrations
				under this subsection shall be granted for a period of not less than 3 years,
				and may be renewed in such manner and under such conditions as are established
				by the Secretary.
								(b)Denial,
				suspension, or revocation of registration
								(1)General
				ruleThe Secretary may revoke
				or suspend a registration or deny an application for registration under
				subsection (a), which may take effect immediately, if the Secretary has reason
				to believe that the registrant or applicant has violated or will violate any
				regulations issued under this section or any law or regulation of the United
				States controlling exports. The Secretary may provide rules for notifying
				registrants and registration applicants of the process for revoking or
				suspending a registration or denying an application, consistent with the need
				to protect national security.
								(2)Procedures for
				denial, revocation, or suspension
									(A)In
				generalIf a registration is
				revoked or suspended or an application is denied under paragraph (1), the
				Secretary shall send the registrant or applicant notice in writing specifically
				setting forth the grounds for suspension, revocation, or denial, shall allow
				the registrant or applicant a period of 30 calendar days beginning on the date
				on which the notice is received to respond in writing, and shall advise the
				registrant or applicant of the right to a hearing. A registrant or applicant
				may request an extension of time for such response, and the Secretary shall
				grant such extension for good cause shown. If no response is filed within that
				30-day period, or any extension thereof, and the Secretary determines that the
				revocation, suspension, or denial is still warranted, the revocation,
				suspension, or denial shall become final.
									(B)HearingIf
				a timely response is received under subparagraph (A) and the registrant or
				applicant requests a hearing, a hearing shall be held within 30 calendar days
				after the date on which the request is received, or at a later date if the
				registrant or applicant requests an extension and shows good cause therefor. An
				administrative law judge appointed under section 3105 of title 5 shall preside
				at the hearing, which shall be conducted in accordance with regulations issued
				by the Secretary. The administrative law judge shall issue a written decision
				either upholding, reversing, or modifying the decision of the Secretary, based
				solely on the record, setting forth the findings of fact, and the reasons for
				the decision.
									(C)Suspension of
				registration pending appealIn a case in which a person appeals a
				decision revoking or suspending a registration under this subsection, including
				an appeal under subsection (c), the Secretary may order that the registration
				continue to be suspended while the appeal is pending.
									(3)Settlement and
				compromiseThe Secretary may settle and compromise any proceeding
				that has been instituted under this subsection according to the terms and
				conditions agreed to by the parties, including the reduction of any proposed
				suspension or revocation.
								(4)Limitation of
				actionsThe Secretary may
				revoke or suspend a registration or deny an application for registration under
				this subsection only if the appropriate service of written notice is made under
				paragraph (2)(A) within 5 years after the date on which the alleged act
				described in paragraph (1) was committed, except that if the alleged act
				consists of fraud, the 5-year period shall begin on the date on which the
				alleged act was discovered.
								(c)Judicial
				appeal
								(1)In
				generalA registrant under
				this section, or an applicant for a registration under this section, may appeal
				any decision of the administrative law judge under subsection (b) suspending or
				revoking the registration or denying the application by filing in the
				appropriate United States district court, within 60 days after the date on
				which the decision is issued, a written petition requesting that the decision
				be modified or set aside in whole or in part. A copy of the petition shall be
				served upon the Secretary. In cases involving revocation or suspension of a
				registration, the Secretary, after receiving the petition, shall file in the
				court the record upon which the decision complained of was entered.
								(2)Failure to
				appealIf an appeal is not
				filed within the time limits specified in paragraph (1), the decision of the
				administrative law judge under subsection (b) shall be final and
				conclusive.
								(d)RegulationsThe
				Secretary shall provide a period of at least 90 days for the submission of
				public comments on any regulations issued to carry out this section, before
				such regulations may become effective.
							304.Notification of
				relevant export requirements
							(a)In
				generalThe Secretary, with
				the concurrence of the heads of the relevant departments and agencies, shall
				ensure that the Automated Export System will identify the filing of data in
				connection with an export from the United States if the country of destination
				of intended export or the export control information, or lack thereof, would
				result in a violation of any prohibition or restriction on exports under the
				laws and regulations of the United States.
							(b)Sufficiency and
				timeliness of export control information in the Automated Export
				SystemNot later than 1 year
				after the date of the enactment of the Securing Exports Through Coordination
				and Technology Act, the Secretary, with the concurrence of the heads of the
				relevant departments and agencies and in consultation with representatives of
				affected industries and nongovernmental organizations with relevant expertise,
				shall—
								(1)ensure on an
				ongoing basis that changes in laws and regulations controlling exports from the
				United States are reflected in the Automated Export System upon implementation
				of those changes;
								(2)enable on an
				ongoing basis the classification of products to be exported in a manner
				sufficient to carry out the purposes of this section; and
								(3)ensure on an ongoing basis that all lists
				maintained by the United States and comprised of persons or entities to whom
				exports are restricted are available in a standardized format and contain
				sufficient descriptive information to enable their effective use by exporters
				(through the Automated Export System or otherwise) to screen transactions and
				prevent diversions of exported items for unauthorized destinations, parties, or
				uses.
								(c)Minimum
				requirementsThe Secretary,
				with the concurrence of the heads of the relevant departments and agencies and
				in consultation with representatives of affected industries and nongovernmental
				organizations with relevant expertise, shall ensure that the Automated Export
				System contains at least the following operational features:
								(1)The Automated
				Export System will process data filed in connection with an export and will
				alert the filer to export license requirements under the laws and regulations
				of the United States.
								(2)If the data filed
				that is associated with the export does not satisfy requirements under the
				export control laws and regulations of the United States, the Automated Export
				System will issue notices, compliance alerts, and other warnings, as
				appropriate, that the transaction may not satisfy export requirements,
				accompanied by references to the applicable authorities.
								(3)The Automated
				Export System will retain records of actions of users while filing export
				data.
								(d)ConstructionNothing
				in this section shall be construed to authorize an export solely because the
				Automated Export System accepts the filing of data.
							305.Fees and
				chargesThe Secretary may
				issue regulations prescribing reasonable fees and charges, with particular
				sensitivity to small businesses, to defray the costs of the Secretary in
				carrying out this
				chapter.
						.
				103.DefinitionsChapter 9 of title 13, United States Code,
			 is amended by adding at the end the following new section:
				
					312.DefinitionsIn this chapter:
						(1)Automated export
				systemThe term
				Automated Export System means the automated and electronic system
				for filing export information established under this chapter.
						(2)Relevant
				departments and agenciesThe term relevant departments and
				agencies means the Department of State, the Department of Defense, the
				Department of Homeland Security, and the Department of the Treasury.
						(3)Shipper’s export
				declarationThe term Shipper’s Export Declaration
				means the export information filed under this
				chapter.
						.
			104.Conforming
			 amendments
				(a)Regulations,
			 orders, etcSection 306 of
			 title 13, United States Code, as redesignated by section 102(1) of this Act, is
			 amended by striking the last sentence and inserting The Secretary shall
			 make rules, regulations, and orders, and amendments thereto, with the
			 concurrence of the Secretary of Homeland Security..
				(b)Cross
			 referencesSection 309 of
			 title 13, United States Code, as redesignated by section 102(1) of this Act, is
			 amended—
					(1)in subsection (b),
			 by striking 304 and inserting 308; and
					(2)in
			 subsection (c)—
						(A)in paragraph (1), by striking
			 304 and inserting 308;
						(B)in paragraph (4),
			 by striking 306 and inserting 310; and
						(C)in paragraph (5), by striking
			 304 and inserting 308.
						(c)Table of
			 contentsThe table of contents for chapter 9 of title 13, United
			 States Code, is amended to read as follows:
					
						
							301. Collection and publication.
				
							302. Conferences and seminars.
							303. Automated Export System registrations
				for filers.
							304. Notification of reelvant export
				requirements.
							305. Fees and charges.
							306. Rules, regulations, and
				orders.
							307. Secretary of Treasury
				functions.
							308. Filing export information, delayed
				filings, penalties for failure to file.
							309. Penalties for unlawful export
				information activities.
							310. Delegation of functions.
							311. Relationship to general census law.
				
							312.
				Definitions.
						
						.
				105.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 amendments made by this title.
			IIExport Enforcement
			 Enhancement
			201.Short
			 titleThis title may be cited
			 as the Export Enforcement Act of
			 2009.
			AEnforcement of
			 Export Administration Regulations
				211.Declaration of
			 policyThe Congress declares
			 that, at a time of evolving threats and changing relationships with other
			 countries, as well as rapid technological change and an increasingly globalized
			 economy, United States strategic export controls are in urgent need of a
			 comprehensive review in order to assure those controls are achieving their
			 intended purposes of protecting the national security of the United States in
			 the Global War on Terrorism and of promoting the economic and foreign policy
			 interests of the United States, in particular by assuring that—
					(1)export
			 authorization procedures are properly designed to prioritize which exports may
			 be approved quickly for trusted partners of the United States and which require
			 greater scrutiny in order to safeguard national interests;
					(2)strategic export
			 controls appropriately and effectively identify and protect technologies
			 critical to United States national security interests; and
					(3)coordination among
			 the responsible departments and agencies of the Government of the United States
			 is improved in order to enhance efficiency, information sharing, and the
			 consistent execution of United States policy.
					212.Enforcement
					(a)General
			 Authority
						(1)In
			 generalTo the extent
			 necessary or appropriate for the enforcement of the Export Administration
			 Regulations, or for the imposition of any penalty, forfeiture, or liability
			 arising under the Export Administration Regulations—
							(A)the head of any department or agency
			 exercising any function under the Export Administration Regulations and
			 officers or employees of such department or agency specifically designated by
			 the head thereof) may conduct investigations within the United States;
							(B)the Secretary of Commerce (and officers and
			 employees of the Office of Export Enforcement of the Department of Commerce
			 specifically designated by the Secretary of Commerce), and the head of any
			 department or agency with responsibility for enforcing the Export
			 Administration Regulations (and officers and employees of such department or
			 agency specifically designated by the head of such department or agency), may
			 conduct investigations outside of the United States;
							(C)the head of any department or agency with
			 the responsibility for enforcing the Export Administration Regulations (and the
			 officers or employees of such department or agency) may obtain information
			 from, require reports or the keeping of records by, inspect the books, records,
			 and other writings, premises, or property of, and take the sworn testimony of,
			 any person;
							(D)(i)the officers or
			 employees of such department or agency may administer oaths or affirmations,
			 and may by subpoena require any person to appear and testify or to appear and
			 produce books, records, and other writings, or both; and
								(ii)in the case of contumacy by, or
			 refusal to obey a subpoena issued to, any such person, a district court of the
			 United States, after notice to any such person and hearing, shall have
			 jurisdiction to issue an order requiring such person to appear and give
			 testimony or to appear and produce books, records, and other writings, or both,
			 and any failure to obey such order of the court may be punished by such court
			 as a contempt thereof; and
								(E)the Secretary of
			 Commerce (and officers or employees of the Department of Commerce designated by
			 the Secretary) may conduct, outside the United States, pre-license
			 investigations and post-shipment verifications of items licensed for
			 export.
							(2)Enforcement
							(A)In
			 generalSubject to subparagraph (B)—
								(i)the Secretary of
			 Commerce shall have the responsibility for the enforcement of the restrictive
			 trade practices and boycott provisions of the Export Administration
			 Regulations;
								(ii)to the extent necessary or appropriate for
			 the enforcement of the Export Administration Regulations, or for the imposition
			 of any penalty, forfeiture, or liability arising under the Export
			 Administration Regulations, the Secretary of Commerce may search, detain (after
			 search), and seize goods or technology—
									(I)at places within
			 the United States other than those ports of entry or exit from the United
			 States where officers of U.S. Immigration and Customs Enforcement and U.S.
			 Customs and Border Protection are authorized by law to conduct such activities;
			 and
									(II)at places outside
			 the United States where the Office of Export Enforcement of the Department of
			 Commerce, pursuant to agreements or other arrangements with other countries, is
			 authorized to perform enforcement activities;
									(iii)the search,
			 detention (after search), or seizure of goods or technology at ports and places
			 authorized under clause (ii) may be conducted by officers or employees of the
			 Department of Commerce designated by the Secretary of Commerce, with the
			 concurrence of the Secretary of Homeland Security; and
								(iv)enforcement
			 activities under this section that are conducted outside the United States,
			 except for prelicense investigations and post-shipment verifications, shall be
			 conducted with the concurrence of the Secretary of Homeland Security.
								(B)Authority of
			 office of export enforcementThe Secretary of Commerce may
			 designate any employee of the Office of Export Enforcement of the Department of
			 Commerce to do the following in carrying out enforcement authority under this
			 section:
								(i)Execute any
			 warrant or other process issued by a court or officer of competent
			 jurisdiction.
								(ii)Make arrests
			 without warrant for any offense against the United States committed in such
			 officer’s presence or view or any felony offense against the United States if
			 such officer has probable cause to believe that the person to be arrested has
			 committed or is committing that felony offense.
								(iii)Carry
			 firearms.
								(3)Attorney general
			 guidelinesThe authority conferred by paragraph (2) shall be
			 exercised consistent with guidelines approved by the Attorney General.
						(4)Best practices
			 guidelines
							(A)In
			 generalThe Secretary of
			 Commerce, in consultation with the technical advisory committees established
			 pursuant to section 5(h) of the Export Administration Act of 1979, and
			 representative exporters, shippers, trade facilitators, freight forwarders, and
			 reexporters, shall continue to publish and update best practices
			 guidelines to help industries develop and implement, on a voluntary basis,
			 effective export control programs in compliance with the Export Administration
			 Regulations.
							(B)Export
			 compliance programThe
			 existence of an effective export compliance program and high quality overall
			 export compliance effort is one of the factors that ordinarily should be given
			 weight as a mitigating factor in a civil penalty action under the Export
			 Administration Regulations.
							(5)Reference to
			 enforcementFor purposes of
			 this section, a reference to the enforcement of, or a violation of, the Export
			 Administration Regulations includes a reference to the enforcement or a
			 violation of any order or license issued pursuant to the Export Administration
			 Regulations.
						(b)ImmunityA
			 person shall not be excused from complying with any requirements under this
			 section because of the person’s privilege against self-incrimination, but the
			 immunity provisions of section 6002 of title 18, United States Code, shall
			 apply with respect to any individual who specifically claims such
			 privilege.
					(c)Confidentiality
			 of information
						(1)Exemptions from
			 disclosure
							(A)Information
			 obtained on or before June 30, 1980Except as otherwise provided
			 by the third sentence of section 8(b)(2) and by section 11(c)(2)(C) of the
			 Export Administration Act of 1979, information obtained under the Export
			 Administration Act of 1979, or any predecessor statute, on or before June 30,
			 1980, that is deemed confidential, including Shipper’s Export Declarations, or
			 with respect to which a request for confidential treatment is made by the
			 person furnishing such information, shall not be subject to disclosure under
			 section 552 of title 5, United States Code, and such information shall not be
			 published or disclosed, unless the Secretary of Commerce determines that
			 withholding such information is contrary to the national interest.
							(B)Information
			 obtained after June 30, 1980Except as otherwise provided by the third
			 sentence of section 8(b)(2) and by section 11(c)(2)(C) of the Export
			 Administration Act of 1979, information obtained under the Export
			 Administration Act of 1979 after June 30, 1980, or under the Export
			 Administration Regulations may be withheld from disclosure only to the extent
			 permitted by statute, except that information obtained for the purpose of
			 consideration of, or concerning, license applications under the Export
			 Administration Act of 1979 or the Export Administration Regulations shall be
			 withheld from public disclosure unless the release of such information is
			 determined by the Secretary of Commerce to be in the national interest.
							(2)Withholding of
			 information from federal agencies barredNothing in this section or the Export
			 Administration Regulations shall be construed as authorizing the withholding of
			 information from other Federal agencies for purposes of the enforcement of the
			 Export Administration Regulations, any regulation, rule, order, or license
			 issued under the International Emergency Economic Powers Act, or any other
			 provision of law.
						(3)Information to
			 the congress and gao
							(A)In
			 generalNothing in this section shall be construed as authorizing
			 the withholding of information from the Congress or from the Government
			 Accountability Office.
							(B)Availability to
			 the congress
								(i)In
			 generalAny information
			 obtained at any time under the Export Administration Act of 1979, under
			 previous Acts regarding the control of exports, or under the Export
			 Administration Regulations, including any report or license application
			 required under any such Act or the Export Administration Regulations, shall be
			 made available to a committee or subcommittee of Congress of appropriate
			 jurisdiction, upon the request of the chairman or ranking minority member of
			 such committee or subcommittee.
								(ii)Prohibition on
			 further disclosureNo such
			 committee or subcommittee, or member thereof, may disclose any information
			 obtained under the Export Administration Act of 1979, under previous Acts
			 regarding the control of exports, or under the Export Administration
			 Regulations, that is submitted on a confidential basis unless the full
			 committee determines that the withholding of that information is contrary to
			 the national interest.
								(C)Availability to
			 gao
								(i)In
			 generalNotwithstanding paragraph (1), information described in
			 clause (i) of subparagraph (B) shall, consistent with the protection of
			 intelligence, counterintelligence, and law enforcement sources, methods, and
			 activities, as determined by the agency that originally obtained the
			 information, and consistent with section 716 of title 31, United States Code,
			 be made available only by that agency, upon request, to the Comptroller General
			 of the United States or to any officer or employee of the Government
			 Accountability Office authorized by the Comptroller General to have access to
			 such information.
								(ii)Prohibition on
			 further disclosureNo officer or employee of the Government
			 Accountability Office may disclose, except to the Congress in accordance with
			 this paragraph, any such information that is submitted on a confidential basis
			 or from which any individual can be identified.
								(4)Information
			 sharing
							(A)In
			 generalAny department or
			 agency that obtains information that is relevant to the enforcement of the
			 Export Administration Regulations, including information pertaining to any
			 investigation, shall furnish such information to each department or agency with
			 enforcement responsibilities under this section to the extent consistent with
			 the protection of intelligence, counterintelligence, and law enforcement
			 sources, methods, and activities.
							(B)ExceptionsThe
			 provisions of this paragraph shall not apply to information subject to the
			 restrictions set forth in section 9 of title 13, United States Code, and return
			 information, as defined in subsection (b) of section 6103 of the Internal
			 Revenue Code of 1986 (26 U.S.C. 6103(b)), may be disclosed only as authorized
			 by that section.
							(C)Exchange of
			 informationThe Secretary of Commerce and the Secretary of
			 Homeland Security, upon request, shall exchange any licensing and enforcement
			 information with each other that is necessary to facilitate enforcement efforts
			 under this section.
							(D)Interagency
			 consultationsThe Secretary of Commerce, the Attorney General,
			 and the Secretary of Homeland Security shall consult on a continuing basis with
			 one another and with the head of other departments and agencies that obtain
			 information subject to this paragraph, in order to facilitate the exchange of
			 such information.
							(d)Reporting
			 requirementsIn the
			 administration of this section and the Export Administration Regulations,
			 reporting requirements shall be so designed as to reduce the cost of reporting,
			 recordkeeping, and export documentation required under this section and the
			 Export Administration Regulations to the extent feasible consistent with
			 effective enforcement and compilation of useful trade statistics. Reporting,
			 recordkeeping, and export documentation requirements shall be periodically
			 reviewed and revised in the light of developments in the field of information
			 technology.
					(e)Simplification
			 of regulationsThe Secretary
			 of Commerce, in consultation with appropriate departments and agencies of the
			 United States and with appropriate technical advisory committees established
			 pursuant to section 5(h) of the Export Administration Act of 1979, shall review
			 the Export Administration Regulations, including the commodity control list, in
			 order to determine how compliance with the provisions of the Export
			 Administration Regulations can be facilitated by simplifying the Export
			 Administration Regulations, by simplifying or clarifying the commodity control
			 list, or by any other means.
					(f)Forfeiture
						(1)In
			 generalAny tangible items lawfully seized under subsection (a)
			 by designated officers or employees shall be subject to forfeiture to the
			 United States.
						(2)ProceduresAny
			 seizure or forfeiture under this subsection shall be made in accordance with
			 the procedures set forth in section 981 of title 18, United States Code.
						(g)Undercover
			 investigation operations
						(1)Use of
			 fundsIn the case of any
			 undercover investigative operation conducted by the Office of Export
			 Enforcement of the Department of Commerce that is necessary for the detection
			 and prosecution of a violation of the Export Administration Regulations—
							(A)funds made
			 available for export enforcement under this section may be used to purchase
			 property, buildings, and other facilities, and to lease equipment, conveyances,
			 and space within the United States, without regard to sections 1341 and 3324 of
			 title 31, United States Code, section 8141 of title 40, United States Code,
			 sections 3732(a) and 3741 of the Revised Statutes of the United States (41
			 U.S.C. 11(a) and 22), and sections 304(a), 304A, 304B, 304C, and 305 of the
			 Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254(a),
			 254b, 254c, 254d, and 255);
							(B)funds made
			 available for export enforcement under this section may be used to establish or
			 to acquire proprietary corporations or business entities as part of an
			 undercover operation, and to operate such corporations or business entities on
			 a commercial basis, without regard to sections 1341, 3324, and 9102 of title
			 31, United States Code;
							(C)funds made
			 available for export enforcement under this section and the proceeds from
			 undercover operations may be deposited in banks or other financial institutions
			 without regard to section 648 of title 18, United States Code, and section 3302
			 of title 31, United States Code; and
							(D)the proceeds from
			 undercover operations may be used to offset necessary and reasonable expenses
			 incurred in such operations without regard to section 3302 of title 31, United
			 States Code, if the Secretary of Commerce certifies in writing that the action
			 authorized by subparagraph (A), (B), (C), or (D) for which the funds would be
			 used is necessary for the conduct of the undercover operation.
							(2)Disposition of
			 business entitiesIf a corporation or business entity established
			 or acquired as part of an undercover operation has a net value of more than
			 $250,000 and is to be liquidated, sold, or otherwise disposed of, the Secretary
			 of Commerce shall report the circumstances to the Comptroller General of the
			 United States as much in advance of such disposition as the Secretary of
			 Commerce determines is practicable. The proceeds of the liquidation, sale, or
			 other disposition, after obligations incurred by the corporation or business
			 enterprise are met, shall be deposited in the Treasury of the United States as
			 miscellaneous receipts. Any property or equipment purchased pursuant to
			 paragraph (1) may be retained for subsequent use in undercover operations under
			 this section. When such property or equipment is no longer needed, it shall be
			 considered surplus and disposed of as surplus government property.
						(3)Deposit of
			 proceedsAs soon as the proceeds from an undercover investigative
			 operation of the Office of Export Enforcement of the Department of Commerce
			 with respect to which an action is authorized and carried out under this
			 subsection are no longer needed for the conduct of such operation, the proceeds
			 or the balance of the proceeds remaining at the time shall be deposited into
			 the Treasury of the United States as miscellaneous receipts.
						(4)Audit and
			 report
							(A)AuditThe Secretary of Commerce shall conduct a
			 detailed financial audit of each closed undercover investigative operation of
			 the Office of Export Enforcement of the Department of Commerce. Not later than
			 180 days after an undercover operation is closed, the Secretary of Commerce
			 shall submit to the Congress a report on the results of the audit.
							(B)ReportThe Secretary of Commerce shall submit to
			 the appropriate congressional committees, in the Secretary’s annual report to
			 the Congress on the administration of export controls and the Export
			 Administration Regulations, the following additional information:
								(i)The number of
			 undercover investigative operations pending as of the end of the period for
			 which the report is submitted.
								(ii)The number of
			 undercover investigative operations commenced in the 1-year period preceding
			 the period for which the report is submitted.
								(iii)The number of
			 undercover investigative operations closed in the 1-year period preceding the
			 period for which such report is submitted and, with respect to each such closed
			 undercover operation, the results obtained and any civil claims made with
			 respect to the operation.
								(5)DefinitionsIn
			 this subsection:
							(A)ClosedThe
			 term closed, with respect to an undercover investigative
			 operation, refers to the earliest point in time at which all criminal
			 proceedings (other than appeals) pursuant to the investigative operation are
			 concluded, or covert activities pursuant to such operation are concluded,
			 whichever occurs later.
							(B)Undercover
			 investigative operation and undercover operation
								(i)In
			 generalThe terms undercover investigative operation
			 and undercover operation mean any undercover investigative
			 operation conducted by the Office of Export Enforcement of the Department of
			 Commerce—
									(I)in which the gross
			 receipts (excluding interest earned) exceed $25,000, or expenditures (other
			 than expenditures for salaries of employees) exceed $75,000; and
									(II)which is exempt
			 from section 3302 or 9102 of title 31, United States Code.
									(ii)ExceptionSubclauses
			 (I) and (II) of clause (i) shall not apply with respect to the report to the
			 Congress required by paragraph (4)(B).
								(h)Authorization for
			 bureau of industry and securityThe Secretary of Commerce may
			 authorize, without fiscal year limitation, the expenditure of funds transferred
			 to, paid to, received by, or made available to the Bureau of Industry and
			 Security of the Department of Commerce as a reimbursement in accordance with
			 section 9703 of title 31, United States Code (as added by Public Law
			 102–393).
					213.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subtitle for each fiscal year.
				214.DefinitionsIn this subtitle:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
					(2)Export Administration
			 RegulationsThe term
			 Export Administration Regulations means the Export Administration
			 Regulations as maintained and amended under the authority of the International
			 Emergency Economic Powers Act and codified, as of the date of the enactment of
			 this Act, in subchapter C of chapter VII of title 15, Code of Federal
			 Regulations.
					BPrevention of
			 Transfer of Sensitive Items to Countries of Concern
				221.Identification of locations of concern with
			 respect to transshipment, reexportation, or diversion of certain items to
			 IranNot later than 180 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit to the appropriate congressional committees a report
			 that identifies all countries that the President determines are of concern with
			 respect to transshipment, reexportation, or diversion of items subject to the
			 provisions of the Export Administration Regulations to an entity owned or
			 controlled by the Government of Iran.
				222.Destinations of Possible Diversion Concern
			 and Destinations of Diversion Concern
					(a)Destinations of Possible Diversion
			 Concern
						(1)DesignationThe Secretary of Commerce shall designate a
			 country as a Destination of Possible Diversion Concern if the Secretary, in
			 consultation with the Secretary of State and the Secretary of the Treasury,
			 determines that such designation is appropriate to carry out activities to
			 strengthen the export control systems of that country based on criteria that
			 include—
							(A)the volume of items that originated in the
			 United States that are transported through the country to end-users whose
			 identities cannot be verified;
							(B)the inadequacy of the export and reexport
			 controls of the country;
							(C)the unwillingness or demonstrated inability
			 of the government of the country to control diversion activities; and
							(D)the unwillingness or inability of the
			 government of the country to cooperate with the United States in interdiction
			 efforts.
							(2)Strengthening export control systems of
			 Destinations of Possible Diversion ConcernIf the Secretary of Commerce designates a
			 country as a Destination of Possible Diversion Concern under paragraph (1), the
			 United States shall initiate government-to-government activities described in
			 paragraph (3) to strengthen the export control systems of the country.
						(3)Government-to-government activities
			 describedThe
			 government-to-government activities described in this paragraph include—
							(A)cooperation by agencies and departments of
			 the United States with counterpart agencies and departments in a country
			 designated as a Destination of Possible Diversion Concern under paragraph (1)
			 to—
								(i)develop or strengthen export control
			 systems in the country;
								(ii)strengthen cooperation and facilitate
			 enforcement of export control systems in the country; and
								(iii)promote information and data exchanges
			 among agencies of the country and with the United States; and
								(B)efforts by the Office of International
			 Programs of the Department of Commerce to strengthen the export control systems
			 of the country to—
								(i)facilitate legitimate trade in
			 high-technology goods; and
								(ii)prevent terrorists and state sponsors of
			 terrorism, including Iran, from obtaining nuclear, biological, and chemical
			 weapons, defense technologies, components for improvised explosive devices, and
			 other defense items.
								(b)Destinations of Diversion Concern
						(1)DesignationThe Secretary of Commerce shall designate a
			 country as a Destination of Diversion Concern if the Secretary, in consultation
			 with the Secretary of State and the Secretary of the Treasury,
			 determines—
							(A)that the government of the country is
			 directly involved in transshipment, reexportation, or diversion of items that
			 originated in the United States to end-users whose identities cannot be
			 verified or to entities owned or controlled by the Government of Iran;
			 or
							(B)in the case of a country that has been
			 designated as a Destination of Possible Diversion Concern under subsection
			 (a)(1), that the country has, upon the expiration of the 12-month period
			 beginning on the date of such designation—
								(i)failed to cooperate with the
			 government-to-government activities initiated by the United States under
			 subsection (a)(2); or
								(ii)based on the criteria described in
			 subsection (a)(1), failed to adequately strengthen the export control systems
			 of the country.
								(2)Licensing controls with respect to
			 Destinations of Diversion Concern
							(A)Report on suspect items
								(i)In generalNot later than 45 days after the date of
			 the enactment of this Act, the Secretary of Commerce, in consultation with
			 appropriate representatives of the United States intelligence community, the
			 Secretary of State, and the Secretary of the Treasury, shall submit to the
			 appropriate congressional committees a report containing a list of items that,
			 if the items were transshipped, reexported, or diverted to Iran, could
			 contribute to—
									(I)Iran obtaining nuclear, biological, or
			 chemical weapons, defense technologies, components for improvised explosive
			 devices, or other defense items; or
									(II)support by Iran for acts of international
			 terrorism.
									(ii)Considerations for listIn developing the list required under
			 clause (i), the Secretary of Commerce shall consider—
									(I)the items subject to licensing requirements
			 under section 742.8 of title 15, Code of Federal Regulations (or any
			 corresponding similar regulation or ruling) and other existing licensing
			 requirements; and
									(II)the items added to the list of items for
			 which a license is required for exportation to North Korea by the final rule of
			 the Bureau of Export Administration of the Department of Commerce issued on
			 June 19, 2000 (65 Fed. Reg. 38148; relating to export restrictions on North
			 Korea).
									(B)Licensing requirementNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce shall require a license to
			 export an item on the list required under subparagraph (A)(i) to a country
			 designated as a Destination of Diversion Concern.
							(3)WaiverThe President may waive the imposition of
			 the licensing requirement under paragraph (2)(B) with respect to a country
			 designated as a Destination of Diversion Concern if the President—
							(A)determines that such a waiver is in the
			 national interest of the United States; and
							(B)submits to the appropriate congressional
			 committees a report describing the reasons for the determination.
							(c)Termination of designationThe designation of a country as a
			 Destination of Possible Diversion Concern or a Destination of Diversion Concern
			 shall terminate on the date on which the Secretary of Commerce determines,
			 based on the criteria described in subparagraphs (A) through (D) of subsection
			 (a)(1), and certifies to the appropriate congressional committees and the
			 President that the country has adequately strengthened the export control
			 systems of the country to prevent transshipment, reexportation, and diversion
			 of items through the country to end-users whose identities cannot be verified
			 or to entities owned or controlled by the Government of Iran.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
					223.Report on expanding diversion concern
			 system to countries other than IranNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report that—
					(1)identifies any country that the President
			 determines may be transshipping, reexporting, or diverting items subject to the
			 provisions of the Export Administration Regulations to another country if such
			 other country—
						(A)is seeking to obtain nuclear, biological,
			 or chemical weapons, defense technologies, components for improvised explosive
			 devices, or other defense items; or
						(B)provides support for acts of international
			 terrorism; and
						(2)assesses the feasability and advisability
			 of expanding the system established under section 222 for designating countries
			 as Destinations of Possible Diversion Concern and Destinations of Diversion
			 Concern to include countries identified under paragraph (1).
					224.Annual report
			 on transfers of militarily sensitive technology to countries and entities of
			 concern
					(a)Annual
			 reportNot later than March 30 of each year beginning in 2010,
			 the President shall transmit to the Congress a report on transfers to countries
			 and entities of concern during the preceding calendar year of the most
			 significant categories of United States technologies and technical information
			 with potential military applications.
					(b)Contents of
			 reportThe report required by subsection (a) shall include, at a
			 minimum, the following:
						(1)An
			 assessment by the President of efforts by countries and entities of concern to
			 acquire technologies and technical information referred to in subsection (a)
			 during the preceding calendar year.
						(2)An assessment by
			 the President of the cumulative impact of licenses granted by the United States
			 for exports of technologies and technical information referred to in subsection
			 (a) to countries and entities of concern during the preceding 5-calendar year
			 period on—
							(A)the military
			 capabilities of such countries and entities; and
							(B)countermeasures
			 that may be necessary to overcome the use of such technologies and technical
			 information.
							(3)An audit by the
			 Inspectors General of the Departments of Defense, State, Commerce, Homeland
			 Security, Energy, and the Treasury, in consultation with appropriate
			 representatives of the United States intelligence community, of the policies
			 and procedures of the United States Government with respect to the export of
			 technologies and technical information referred to in subsection (a) to
			 countries and entities of concern.
						(c)Additional
			 requirement for first reportThe first annual report required by
			 subsection (a) shall include an assessment by the Inspectors General of the
			 Departments of Defense, State, Commerce, Homeland Security, Energy, and the
			 Treasury of the adequacy of current export controls and counterintelligence
			 measures to protect against the acquisition by countries and entities of
			 concern of United States technology and technical information referred to in
			 subsection (a).
					(d)Support of other
			 agenciesUpon the request of any of the officials responsible for
			 preparing an assessment or audit required by subsection (b) or (c), the heads
			 of other departments and agencies shall make available to those officials all
			 information necessary to carry to prepare such assessment or audit.
					(e)Classified and
			 unclassified reportsEach report required by this section shall
			 be submitted in classified form and unclassified form.
					(f)DefinitionIn
			 this section, the term countries and entities of concern
			 means—
						(1)any country that
			 is a state sponsor of terrorism;
						(2)any country
			 that—
							(A)has detonated a
			 nuclear explosive device (as defined in section 830(4) of the Nuclear
			 Proliferation Prevention Act of 1994 (22 U.S.C. 6305(4))); and
							(B)is not a member of
			 the North Atlantic Treaty Organization; and
							(3)any entity
			 that—
							(A)is engaged in
			 international terrorism or activities in preparation thereof; or
							(B)is directed or
			 controlled by the government of a country described in paragraph (1) or
			 (2).
							225.DefinitionsIn this subtitle:
					(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
						(A)the Committee on Banking, Housing, and
			 Urban Affairs, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
						(B)the Committee on Financial Services, the
			 Committee on Foreign Affairs, and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
						(2)End-userThe term end-user means an
			 end-user as that term is used in the Export Administration Regulations.
					(3)Entity owned or controlled by the
			 Government of IranThe term
			 entity owned or controlled by the Government of Iran
			 includes—
						(A)any corporation, partnership, association,
			 or other entity in which the Government of Iran owns a majority or controlling
			 interest; and
						(B)any entity that is otherwise controlled by
			 the Government of Iran.
						(4)Export Administration
			 RegulationsThe term
			 Export Administration Regulations means the Export Administration
			 Regulations as maintained and amended under the authority of the International
			 Emergency Economic Powers Act and codified, as of the date of the enactment of
			 this Act, in subchapter C of chapter VII of title 15, Code of Federal
			 Regulations.
					(5)GovernmentThe term government includes
			 any agency or instrumentality of a government.
					(6)IranThe term Iran includes any
			 agency or instrumentality of Iran.
					(7)State sponsor of terrorismThe term state sponsor of
			 terrorism means any country the government of which the Secretary of
			 State has determined has repeatedly provided support for acts of international
			 terrorism pursuant to—
						(A)section 6(j)(1)(A) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (or any successor
			 thereto);
						(B)section 40(d) of the Arms Export Control
			 Act (22 U.S.C. 2780(d)); or
						(C)section 620A(a) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371(a)).
						(8)Transshipment, reexportation, or
			 diversionThe term
			 transshipment, reexportation, or diversion means the exportation,
			 directly or indirectly, of items that originated in the United States to an
			 end-user whose identity cannot be verified or to an entity owned or controlled
			 by the Government of Iran in violation of the laws or regulations of the United
			 States by any means, including by—
						(A)shipping such items through one or more
			 foreign countries; or
						(B)using false information regarding the
			 country of origin of such items.
						
